Citation Nr: 1100579	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from September 
1950 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which confirmed and continued a prior denial of 
service connection for hearing loss and tinnitus.  At present the 
Veteran resides within the jurisdiction of the VA RO in Honolulu, 
Hawaii.

The case was previously before the Board in July 2010, when the 
claims for service connection for hearing loss and tinnitus were 
reopened based on the submission of new and material evidence.  
The case was then remanded for examination of the veteran and 
medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT


1.  The Veteran has current hearing loss and tinnitus 
disabilities.

2.  Two VA medical opinions, from the same examiner, indicate 
that the Veteran's current hearing loss and tinnitus are the 
result of aging and are not likely the result of military noise 
exposure.

3.  A private medical opinion indicates that the Veteran's 
current hearing loss and tinnitus are the result of military 
noise exposure.

4.  The evidence is at least in equipoise as to whether the 
Veteran's current hearing loss and tinnitus disabilities are 
related to his active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grants of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The majority of the Veteran's service treatment records and 
service personnel records are unavailable, having been reported 
as being destroyed by fire.  The Veteran's discharge papers, DD 
214, reveal that he served in the Army from September 1950 to May 
1955.  He served in Japan and Korea as evidenced by his receipt 
of the Army Occupation Medal (Japan) and the Korean Service 
Medal.  His military occupational specialty (MOS) is not 
indicated on the DD 214.  The Veteran asserts that he served in 
combat in Korea.  However, his DD 214 does not indicate the 
receipt of any awards indicative of combat service, nor are any 
wounds indicated.  A single service treatment record has been 
obtained, the Veteran's May 1955 separation examination report.  
This record reveals that his ears and ear drums were "normal" 
on separation examination.  His hearing was tested by both 
whispered voice and spoken voice testing and found to be normal, 
"15/15."  

In August 1992, a private audiological evaluation of the Veteran 
was conducted.  It revealed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
20
15
35
55
60
LEFT
10
20
40
55
40


Because the threshold for normal hearing is from 0 to 20 dB, with 
higher threshold levels indicating a degree of hearing loss, 
these results show that the veteran had some hearing loss in the 
ranges of 2000 hertz and above in both ears at this time.  See, 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).  These audiometric 
results reveal a current hearing loss disability within the 
criteria established at 38 C.F.R. § 3.385.  

However, this test was conducted over four decades after the 
Veteran separated from active service.  

A November 1995 private treatment record reveals that the Veteran 
had a cursory hearing test and that the results were "poor."  
This hearing test did not indicate numerical data, but merely a 
yes or no response of the frequencies tested.  

In December 1995 another private audiological evaluation of the 
Veteran was conducted.  The examination results were reflected as 
graphical data, rather than numerical data.  However, the results 
indicated bilateral symmetrical hearing loss.  

In July 2008, a private audiology examination of the Veteran was 
conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
75
80
LEFT
55
50
65
80
80

The Veteran reported a long-standing history of bilateral hearing 
loss and tinnitus.  The examiner specifically related the 
Veteran's hearing loss and tinnitus to "combat-related noise 
exposure experienced during military service."  Noise exposure 
is consistent with nature and circumstances of service during the 
period of time, and locations, that the Veteran is known to have 
served.  These audiometric results also reveal a current hearing 
loss disability within the criteria established at 38 C.F.R. 
§ 3.385.  

In September 2009, a VA audiological Compensation and Pension 
examination was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
+
+
+
LEFT
+
+
+
+
+

The entries of "+" indicate pure tone thresholds were in excess 
of 100 decibels.  Speech audiometry revealed speech recognition 
ability of 34 percent in the right ear and of 20 percent in the 
left ear.  The examiner indicated that these test results were 
"not consistent.  Inter-test reliability is very poor."  The 
examiner noted that "during the interview the Veteran was seated 
approximately 4 feet from the examiner and he was able to 
understand the questions and respond appropriately.  
Communication was not a problem.  At a distance of 4 feet, speech 
is around 50 to 60 dB."  The examiner indicated that the level 
of hearing loss indicated by the above test results was 
inconsistent with the both the results of the July 2008 private 
audiogram and the spoken interview during the VA examination.  At 
this examination the Veteran related a 27 year history of noise 
exposure while employed in a power plant subsequent to service.  
The examiner's opinion was that the Veteran's hearing loss and 
tinnitus  were not related to noise exposure during military 
service.  



In August 2010, the most recent VA audiological Compensation and 
Pension examination of the Veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
100
100
+
+
LEFT
95
100
100
+
+

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 50 percent in the left ear.  This 
time the Veteran indicated that his post-service employment did 
not result in noise exposure.  The examiner's medical opinion was 
that the Veteran's hearing loss and tinnitus were unrelated to 
noise exposure during military service.  The examiner 
specifically indicated that the Veteran had progressive age 
related hearing loss.  

The medical evidence establishes that the Veteran has a current 
hearing loss disability within the meaning of the applicable VA 
regulation.  While the two recent VA examination reports reveal 
profound hearing loss, with inconsistent and unreliable test 
results, the private examinations dated in 1992 and 2008 appear 
to be consistent, and indicate apparently reliable test results 
showing a current hearing loss disability within the criteria of 
VA regulations.  The key question is whether the Veteran's 
current hearing loss disability is related to service.  The same 
VA examiner conducted both Compensation and Pension examination; 
he indicates a negative opinion based on the Veteran's normal 
audiology test results on separation examination and the extreme 
delay of the onset of hearing loss symptoms.  The VA examiner 
specifically indicates that there is "no delay effect between 
noise exposure and hearing loss."  

The July 2008 private audiology examination report specifically 
links the Veteran's current hearing loss and tinnitus to noise 
exposure during service.  This opinion is based upon the 
Veteran's report of combat noise exposure during service and a 
long-standing history of hearing loss and tinnitus.  Review of 
the record does not reveal that the Veteran has asserted a 
history of hearing loss or tinnitus beginning during service or 
dating all the way back to service to warrant consideration of a 
continuity of symptomatology of hearing loss and tinnitus dating 
all the way back service. 

Despite the lack of evidence supporting "combat" service, the 
Board finds the Veteran's reports of noise exposure during 
service to be credible.  There are two opposing medical opinions; 
a private opinion linking the Veteran's hearing loss and tinnitus 
to the noise exposure during service, and a VA medical opinion 
indicating these disabilities are age related and unrelated to 
service.  The evidence of a link between the current hearing loss 
and tinnitus and service appears to be in equipoise, and the 
doubt must be resolved in the Veteran's favor.  Accordingly, 
service connection for bilateral hearing loss and bilateral 
tinnitus is warranted.


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


